The questions presented in this case are the same as those raised by appellant in the case of D.F. Appling v. Minarets Western Ry. Co. (Civ. No. 6666), ante, p. 621 [280 P. 1029], this day decided by this court. [1] Upon the authority of that case the judgment herein is affirmed.
Nourse, Acting P.J., and Sturtevant, J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on October 17, 1929, and a petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on November 14, 1929.
All the Justices concurred.